DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claim 2 has been canceled. Claims 1 and 3-6 are pending in the application and have been examined.

Response to Arguments
Applicant’s arguments, see page 4, line 1 to page 5, line 13, filed 4/22/2022, with respect to claims 1 and 3-6 have been fully considered and are persuasive.  The rejection of 2/2/2022 has been withdrawn. 

Allowable Subject Matter
Claims 1 and 3-6 are allowed.
The following is an examiner’s statement of reasons for allowance: Nishiyama (JPH08151917A) hereinafter Nishiyama discloses an apparatus for preventing ice buildup in the breather pipe of an internal combustion engine. Johnson discloses an oil separator with a breather coking tube that runs along the exhaust manifold to receive heat. Dore (FR2990720A1) discloses a fluid circulation system that pushes blowby gas from the bottom of an engine block to an oil separator between the short pipes of an exhaust manifold. Nishyama, Johnson, and Dore are the closest prior art of record, however, either alone or in combination they do not anticipate or render obvious, “an oil separator that is connected to the engine body and separates oil contained in blowby gas; an atmosphere releasing pipe that is connected to the oil separator and releases the blowby gas to the atmosphere, wherein the atmosphere releasing pipe extends along the other side of the engine body, wherein the atmosphere releasing pipe includes a heat receiving pipe portion that receives heat from a heat source and a heat insulating pipe portion having lower thermal conductivity than the heat receiving pipe portion, wherein the exhaust flow path includes short pipes, and wherein the heat receiving pipe portion is disposed in a gap formed between the short pipes.”
While Nishiyama does disclose using heat ultimately derived from the exhaust manifold to warm a breather pipe to prevent freezing, it is not directly from the exhaust manifold, rather from cooling air that has received heat from the manifold (Para. 0020-0024). 
Johnson teaches using the exhaust manifold to directly transmit heat to a breather coking tube which does transmit blowby gas, however, the instant application is to transmit heat to an atmosphere releasing pipe. Johnson teaches away from releasing directly to the atmosphere (Para. 0003) and the breather coking tube is actually intended to further process blowby gas by coking it out so the remaining blowby gas can be sent to the turbocharger (Abstract; Fig. 1). Therefore, there would be no motivation to modify Johnson to release blowby gas to the atmosphere, nor would it make sense to use the teaching of Johnson to heat an atmosphere releasing pipe.
Further, neither Nishiyama or Johnson teach routing pipes through the short pipes of an exhaust manifold.
Dore discloses routing blowby gas from the bottom of a crank case up to an oil separator through the short pipes of an exhaust manifold (Figs. 1-3), however, this portion of the pipe system is before the oil separator and therefore it would not be obvious to use this routing for an atmosphere releasing pipe. Further, the purpose of this routing scheme is to promote compact design (Para. 0025) and since both Nishiyama and Johnson have their oil separators on the opposite side of the engine, there would be no motivation to use Dore to modify those references.
Therefore, while many of the components and concepts from the instant claims exist in the prior art, there is no motivation to combine them without the use of impermissible hindsight.
Claims 3-6 are allowed because they depend from allowed independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT P LIETHEN whose telephone number is (313)446-6596. The examiner can normally be reached Mon - Fri, 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURT PHILIP LIETHEN/Examiner, Art Unit 3747